Citation Nr: 1640074	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-42 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for peroneal nerve palsy with right foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active military service from August 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a hearing before the undersigned in April 2014.  The transcript of the hearing has been associated with the claims file.  The case was previously before the Board in June 2014 when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a total right knee arthroplasty in December 2007 and has right foot drop (peroneal nerve palsy) as a result of that surgery.  The Veteran essentially contends that the additional disability is a result of VA carelessness.  

In the June 2014 remand the Board noted that a November 19, 2007 record reflects that "[i]nformed consent was obtained at 4:13 PM on November 19, 2007.  The full consent document can be accessed through Vista Imaging."  The Board reported that a November 20, 2007 VA clinical record addendum also reflects that the Veteran "understands risks of surgery and has signed consent."  A December 18, 2007 VA clinical record reflects that a surgical time out verification was held at 11:49 and the correct consent for the procedure was obtained.  In the remand the Board noted that it did not have access to Vista Imaging and that the informed consent is an important factor in determining VA's fault under 38 C.F.R. § 3.361(d)(1).  As such, the Board ordered that VA attempt to associate a copy of the Informed Consent with the claims file, in a format which the Board may read.

In September 2014 a VA Advance Directive: Durable Power of Attorney for Health Care and Living Will executed on December 18, 2007, was associated with the claims file.  In November 2014 the claim was readjudicated in a Supplemental Statement of the Case.  The RO identified the December 18, 2007, as the Veteran's informed consent for surgery.  

There is no indication that attempts were made to obtain and associate with the claims file the identified November 19, 2007, consent document in compliance with the Board's June 2014 remand.  Rather, another document, from another date, and labeled as a document other than an informed consent document, was identified in the SSOC as the informed consent document.  The Board finds that there has not been compliance with its June 2014 remand.

In the June 2014 remand the Board ordered that after obtaining the informed consent document the record should be returned to the VA examiner who provided the December 2011 medical opinion for preparation of an addendum.  Here, the record was sent for an addendum opinion in August 2014, prior to associating the improper document, identified as the consent document, with the claims file.  The examiner provided an opinion, but because the informed consent document was associated with the claims file and no explanation has been provided for its absence, the examiner did not have a complete record from which to render an opinion.  As such, there has not been compliance with the Board's June 2014 remand.

The claim is remanded for appropriate action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a VA treatment record dated in February 2013 it was reported that the Veteran was in receipt of Social Security Disability Insurance (SSDI).  Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete Social Security Administration (SSA) records.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record a copy of the Veteran's complete November 19, 2007 Informed Consent, and any other informed consents, for his December 2007 knee surgery, in a format which the Board can read.  (The Board cannot access documents through Vista Imaging.)

2.  Thereafter, return the Veteran's record to the VA examiner who provided the addendum in August 2014.  If that examiner is unavailable, the record should be referred to an appropriate physician for the opinion.  The examiner should answer the following questions:   

(a) Is it at least as likely as not that the proximate cause of the right peroneal palsy with foot drop was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment? 

(b) Notwithstanding the informed consent document, based on the specific facts and circumstances of this case, is it at least as likely as not that a "reasonable health care provider" would have considered right peroneal palsy with foot drop to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment? 

All opinions should include an adequate rationale.

3.  Following completion of the above, adjudicate the issue on appeal, with consideration of all evidence of record received since issuance of the most recent supplemental statement of the case.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

